Title: [Diary entry: 9 July 1788]
From: Washington, George
To: 

Wednesday 9th. Thermometer at 76 in the Morning—75 at Noon and 73 at Night. Wind fresh from the Southward. Soon after day light it began to Rain, accompanied by thunder and the former Continued till about Seven Oclock. About Noon, clouds

again arose and at intervals produced Rain thro the whole afternoon but not violent. Visited all the Plantations. Harvest very much interrupted at them by the frequent Showers. Stopped two Plows at French’s, & sent the drivers of them into the harvest field at this place. In this & the other fields much time is lost in shifting from one sort of work to another in order to get the grain down and secured. A Captn. Gregory (a french Gentleman. who served in the American Navy last War & now in the Service of Rob. Morris Esqr.) came here by Water from Dumfries. Dined, Supped and returned.